Citation Nr: 1409800	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to basic eligibility to non-service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 30, 1978, to February 16, 1979, in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.  The Veteran disagreed with this decision in December 2010.  He perfected a timely appeal in September 2011.

Although the Veteran currently resides within the jurisdiction of the RO in Milwaukee, Wisconsin, because this appeal concerns a claim of entitlement to non-service-connected disability pension benefits, the PMC retains jurisdiction.


FINDING OF FACT

The Veteran did not have active service during a wartime period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (finding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).  Thus, any failure to notify and/or develop this claim under the VCAA cannot be considered prejudicial to the Veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran contends that he is entitled to non-service-connected disability pension benefits based on his honorable discharge from the U.S. Marine Corps.

In order to establish basic eligibility for non-service-connected disability pension benefits, it must be shown that the Veteran had active military service during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  Along with other periods not applicable to this case, the relevant law and regulations recognize August 5, 1964, through May 7, 1975, and the period beginning on August 2, 1990, as periods of wartime service.  38 U.S.C.A. §§ 101(29), (33) (West 2002 & Supp. 2013); 38 C.F.R. § 3.2 (2013).

When he filed his claim of entitlement to non-service-connected disability pension benefits in March 2010, the Veteran stated that he was on active service from November 30, 1978, to February 16, 1979, in the U.S. Marine Corps.  A review of the Veteran's DD Form 214 confirms that he was on active service was from November 30, 1978, to February 16, 1979, in the U.S. Marine Corps.  The Veteran's DD Form 214 also shows that he had no prior active service and 3 days of prior inactive service.

The Veteran has asserted in statements submitted in support of his claim that certain of his service personnel records were "falsified" by his recruiter.  He also has asserted that he was discharged "for something that was not my fault."  Although his assertions are not a model of clarity, the Board notes in this regard that, if the Veteran wants to have any of his service personnel records corrected, his recourse is with the Board for Correction of Naval Records (BCNR) and not with VA.  The BCNR is responsible for correcting service personnel records of former members of the U.S. Marine Corps and the U.S. Navy and is not part of VA.  The Board also notes in this regard that VA is not involved with correcting service personnel records in any way and the Veteran should direct any questions he has about correcting his service personnel records to the BCNR.

The Board acknowledges that the Veteran received an honorable discharge from the U.S. Marine Corps after less than 90 days' active service during peacetime.  The Veteran does not contend, and the evidence does not show, that he had any active service during a wartime period.  In summary, because the Veteran lacks qualifying active service during a period of war, the Board finds that the claim for non-service-connected disability pension benefits must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to basic eligibility to non-service-connected disability pension benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


